     Case 3:16-cv-06450-MMC Document 103-4 Filed 04/15/19 Page 1 of 13




1

2

3
4

5

6
7

8                                UNITED STATES DISTRICT COURT
9                             NORTHERN DISTRICT OF CALIFORNIA
10

11   Baerbel McKinney-Drobnis, Joseph B. Piccola,   CASE NO. 3:16-CV-6450-MMC
     and Camille Berlese, individually and on
12   behalf of all others similarly situated,       [PROPOSED] ORDER ON CLASS
                                                    REPRESENTATIVES’ MOTION FOR
13                        Plaintiffs,               PRELIMINARY APPROVAL AND
                                                    JOINT MOTION FOR VACATUR
14   v.

15   MASSAGE ENVY FRANCHISING, LLC, a
     Delaware Limited Liability Company,
16
                          Defendants.
17

18
19

20

21
22

23

24
25

26

27
28


                                                 1
                                               ORDER
     Case 3:16-cv-06450-MMC Document 103-4 Filed 04/15/19 Page 2 of 13




1
            ORDER ON CLASS REPRESENTATIVES’ MOTION FOR PRELIMINARY
2                   APPROVAL AND JOINT MOTION FOR VACATUR

3           Class Representatives’ Motion for Preliminary Approval of a Class Action Settlement and
4    Proposed Settlement Class (the “Motion”) and the Parties’ Joint Motion for Vacatur (“Joint
5    Motion”) were heard on ___, 2019 (the “Motions”). In connection with the Motion and Joint
6    Motion, the Court considered the proposed class action Settlement Agreement (attached as
7    Exhibit 1 to the Declaration of Jeffrey Krinsk), the submissions of counsel, and all other papers
8    filed in this action. This Order incorporates by reference the definitions in the Settlement
9    Agreement (the “AGREEMENT”).            The matter having been submitted, and good cause
10   appearing,
11          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
12          1.       The provisions of the AGREEMENT are hereby preliminarily approved. The
13   COURT finds that the SETTLEMENT appears to be fair, adequate, and reasonable to the CLASS
14   MEMBERS, free of collusion or indicia of unfairness, and within the range of likely judicial
15   approval.    The COURT also finds that the SETTLEMENT resulted from arm’s-length
16   negotiations and is sufficient to warrant the dissemination of CLASS NOTICE to the CLASS
17   MEMBERS.
18          2.       Pursuant to Federal Rules of Civil Procedure 23(a) and 23(b)(3), and for purposes
19   of, and solely in connection with, the SETTLEMENT, the COURT finds that each of the
20   requirements for certification of the CLASS set forth in the CLASS REPRESENTATIVES’
21   Motion for Preliminary Approval are met and hereby conditionally certifies the CLASS
22   comprised of:
23
            All Members of an ME LOCATION since November 4, 2006, whose monthly
24          membership fee has been increased above the amount stated in their Membership
            Agreement (“Fee Increase”) prior to date of this PRELIMINARY APPROVAL
25          ORDER.
26
            3.       The COURT, for SETTLEMENT purposes only, finds that certification of the
27
     CLASS satisfies the requirements under Federal Rules of Civil Procedure 23(a) and 23(b)(3). In
28   support of this ruling, the COURT conditionally and preliminarily finds that: (a) the CLASS is so
                                                    1
                                                  ORDER
     Case 3:16-cv-06450-MMC Document 103-4 Filed 04/15/19 Page 3 of 13




1
     numerous that joinder of all members is impracticable; (b) there are questions of law and fact
2
     common to the CLASS; (c) the named CLASS REPRESENTATIVES’ claims are typical of the
3
     claims of the CLASS; (d) the named CLASS REPRESENTATIVES and CLASS COUNSEL
4
     identified below are able to adequately represent the CLASS; and (e) class-wide treatment of the
5
     disputes raised in this ACTION is superior to other available methods for adjudicating the
6
     controversy.
7
            4.      If the AGREEMENT is terminated or not consummated pursuant to the
8
     AGREEMENT’s terms, conditional certification of the CLASS shall be void. In that event, the
9
     CLASS REPRESENTATIVES, the CLASS MEMBERS, and MEF shall be returned to their
10
     respective statuses as of the date immediately prior to the execution of the AGREEMENT and
11
     neither the AGREEMENT nor this PRELIMINARY APPROVAL ORDER shall have any
12
     bearing on, and neither shall be admissible in connection with, (a) any issue in this ACTION or
13
     any claim raised under any other state or federal law that was intended to be encompassed within
14
     the ACTION; (b) whether certification or decertification would be appropriate in a non-settlement
15
     context; (c) MEF’s liability for any final judgment or to any CLASS MEMBER; and (d) any
16
     judgment ultimately sought to be entered against MEF or otherwise.
17
            5.      The COURT appoints and designates Baerbel McKinney-Drobnis, Camille
18
     Berlese, and Joseph Piccola as CLASS REPRESENTATIVES for the CLASS.
19
            6.      The COURT appoints and designates Finkelstein & Krinsk LLP as CLASS
20
     COUNSEL for the CLASS. CLASS COUNSEL is located at the following address:
21
                    Jeffrey R. Krinsk, Esq.
22                  Trenton R. Kashima, Esq.
                    Finkelstein & Krinsk LLP
23
                    550 West C Street, Suite 1760
24                  San Diego, CA 92101
                    (619) 238-1333
25
            7.      The COURT approves, as to form and content, the proposed CLASS NOTICE,
26
     attached as Exhibits 2 and 4 to the AGREEMENT, including the procedure for the CLASS
27
     MEMBERS to object to or request exclusion from the SETTLEMENT, to submit a VOUCHER
28
     Case 3:16-cv-06450-MMC Document 103-4 Filed 04/15/19 Page 4 of 13




1
     REQUEST, and to file a Notice of Intent to Appear at the FINAL APPROVAL HEARING and,
2
     accordingly, directs that CLASS NOTICE be given in the form and manner consistent therewith
3
     and this PRELIMINARY APPROVAL ORDER.
4
            8.     The COURT finds that the CLASS NOTICE is the best means practicable of
5
     providing notice under the circumstances and when completed shall constitute due and sufficient
6
     notice of the ACTION, the SETTLEMENT, and the FINAL APPROVAL HEARING to all
7
     persons affected by and/or authorized to participate in the SETTLEMENT in full compliance with
8
     Federal Rules of Civil Procedure 23(c) and (e) and the requirements of due process.
9
            9.     The provisions of the AGREEMENT relating to the CLASS NOTICE, exclusion
10
     from the SETTLEMENT, objection to the SETTLEMENT, a VOUCHER REQUEST, Notice of
11
     Intent to Appear at the FINAL APPROVAL HEARING, and the FINAL APPROVAL
12
     HEARING are deemed incorporated as if expressly set forth in this PRELIMINARY
13
     APPROVAL ORDER and have the full force and effect of an Order of this COURT.
14
            10.    As of the date of this PRELIMINARY APPROVAL ORDER, all CLASS
15
     MEMBERS who do not exclude themselves from the SETTLEMENT pursuant to the CLASS
16
     NOTICE and the AGREEMENT shall be bound by the new membership agreement attached
17
     hereto as EXHIBIT 1, regardless of whether the SETTLMENT is finally approved. This new
18
     membership agreement expressly entitles any Massage Envy Spa who uses this or a similar
19
     membership agreement to increase the member’s stated monthly membership fee following the
20
     initial membership term only by providing at least forty-five (45) days’ advance written
21
     notice to the member’s email address on record with the member’s Massage Envy Spa and
22
     that such notice shall be effective on the date sent.    Forty-five (45) days’ advance written
23
     notice will allow the CLASS MEMBERS a reasonable opportunity to cancel membership
24
     before incurring a noticed price increase.
25
            11.    The COURT appoints and designates The Garden City Group, Inc. as the
26
     SETTLEMENT ADMINISTRATOR.
27
28
     Case 3:16-cv-06450-MMC Document 103-4 Filed 04/15/19 Page 5 of 13




1
           12.    The COURT hereby directs the SETTLEMENT ADMINISTRATOR to provide
2
     the approved CLASS NOTICE to the CLASS in accordance with the schedule below and using
3
     the procedures set forth in the AGREEMENT.
4
           13.    The SETTLEMENT ADMINISTRATOR shall be responsible for
5
                  a.     Preparing, drafting, and serving the Notice pursuant to the Class Action
6
                         Fairness Act, 28 U.S.C. § 1715 (“CAFA”);
7
                  b.     Printing and distributing the SUMMARY NOTICE approved by the
8
                         COURT;
9
                  c.     Performing physical home address and email address updates and
10
                         verifications prior to the first distribution of the SUMMARY NOTICE;
11
                  d.     Sending mailed SUMMARY NOTICE to those CLASS MEMBERS who
12
                         were provided SUMMARY NOTICE via email and had it returned
13
                         undeliverable and who have a physical address in the Millennium Central
14
                         Office Database (or any successor point of sale database);
15
                  e.     Performing a single skip trace address follow-up on any returned mail or
16
                         email SUMMARY NOTICES;
17
                  f.     Creating and maintaining a SETTLEMENT WEBSITE consistent with the
18
                         AGREEMENT and this PRELIMINARY APPROVAL ORDER and
19
                         including the LONG FORM NOTICE;
20
                  g.     Creating and maintaining a toll-free number that CLASS MEMBERS can
21
                         contact to request a copy of the AGREEMENT, a UNIQUE ID CODE, a
22
                         VOUCHER REQUEST form, and/or to obtain any other information
23
                         concerning this SETTLEMENT or the AGREEMENT;
24
                  h.     Consulting with MEF’s COUNSEL and CLASS COUNSEL concerning
25
                         any relevant issue, including (without limitation) distribution of the
26
                         CLASS NOTICE and processing of VOUCHER REQUESTS;
27
28
     Case 3:16-cv-06450-MMC Document 103-4 Filed 04/15/19 Page 6 of 13




1
                 i.   Processing and recording timely and proper requests for exclusion from the
2
                      SETTLEMENT;
3
                 j.   Processing and recording of timely and proper VOUCHER REQUESTS;
4
                 k.   Within five (5) days after the VOUCHER REQUEST DEADLINE,
5
                      providing MEF with a written list of all CURRENT MEMBERS who
6
                      submitted a timely and valid VOUCHER REQUEST and the following
7
                      information, if available, with respect to each CURRENT MEMBER:
8
                      i.     First and last name;
9
                      ii.    Current mailing address;
10
                      iii.   Current email address;
11
                      iv.    UNIQUE ID CODE; and
12
                      v.     The amount of FEE INCREASES paid as of the date of
13
                             PRELIMINARY APPROVAL;
14
                 l.   Within five (5) days after the VOUCHER REQUEST DEADLINE,
15
                      providing MEF with a written list of all FORMER MEMBERS who
16
                      submitted a timely and valid VOUCHER REQUEST and the following
17
                      information, if available, with respect to each FORMER MEMBER:
18
                      i.     First and last name;
19
                      ii.    Current mailing address;
20
                      iii.   Current email address;
21
                      iv.    UNIQUE ID CODE; and
22
                      v.     The amount of FEE INCREASES paid as of the date the FORMER
23
                             MEMBER’s        MEMBERSHIP         was    terminated,    cancelled,
24
                             suspended, or not renewed or the FORMER MEMBER’s last EFT
25
                             payment, whichever is later;
26
                 m.   Emailing VOUCHERS to CLASS MEMBERS who submit a timely and
27
                      proper VOUCHER REQUEST and advising CLASS MEMBERS of any
28
     Case 3:16-cv-06450-MMC Document 103-4 Filed 04/15/19 Page 7 of 13




1
                          increased VOUCHER amount as a result of any necessary pro rata
2
                          distribution to comply with the AGREEMENT; and
3
                   n.     Such other tasks as MEF and the CLASS REPRESENTATIVES mutually
4
                          agree or the COURT may order the SETTLEMENT ADMINISTRATOR
5
                          to perform.
6
            14.    In accordance with the schedule set forth below, the SETTLEMENT
7
     ADMINISTRATOR is directed to establish a website at www.massagefeesettlement.com (the
8
     “SETTLEMENT WEBSITE”) to provide information regarding the SETTLEMENT including
9
     requesting exclusion from or objecting to the SETTLEMENT, submitting a VOUCHER
10
     REQUEST consistent with the AGREEMENT, the date of the FINAL APPROVAL HEARING,
11
     and other information related to the SETTLEMENT.
12
            15.    MEF shall pay the SETTLEMENT ADMINISTRATOR’s reasonable costs
13
     associated with the administration of the SETTLEMENT, distribution of CLASS NOTICE
14
     pursuant to the AGREEMENT, and any other tasks assigned to the SETTLEMENT
15
     ADMINISTRATOR by the AGREEMENT, by MEF’s and the CLASS REPRESENTATIVES’
16
     mutual written agreement, or as this COURT may order.
17
            16.    Before any VOUCHER may be issued, each CLASS MEMBER must submit a
18
     valid VOUCHER REQUEST in accordance with the instructions set forth in the AGREEMENT
19
     and CLASS NOTICE.
20
            17.    Any CLASS MEMBER may choose to object to the SETTLEMENT by serving on
21
     CLASS COUNSEL an objection to the SETTLEMENT in accordance with the instructions set
22
     forth in the AGREEMENT and CLASS NOTICE. CLASS MEMBERS who fail to serve timely
23
     objections upon CLASS COUNSEL shall be deemed to have waived any objections and shall
24
     forever be foreclosed from making any objection (whether by appeal or otherwise) to the
25
     SETTLEMENT.
26
            18.    Any CLASS MEMBER may choose to be excluded from the SETTLEMENT as
27
     provided in the AGREEMENT and CLASS NOTICE.
28
     Case 3:16-cv-06450-MMC Document 103-4 Filed 04/15/19 Page 8 of 13




1
           19.    Any CLASS MEMBER who timely and properly requests to be excluded from the
2
     SETTLEMENT will not be bound by the AGREEMENT, will not have any right to object to,
3
     appeal from, or comment on the SETTLEMENT, and will not receive any benefits under the
4
     SETTLEMENT or be bound by the new MEMBERSHIP AGREEMENT attached hereto as
5
     EXHIBIT 1.
6
           20.    Any request for exclusion must be signed by the requesting CLASS MEMBER
7
     and must comply with the requirements set forth in the AGREEMENT and the CLASS NOTICE.
8
           21.    CLASS MEMBERS who have not requested exclusion by submitting a valid and
9
     timely written request shall be bound by all determinations of the COURT, the AGREEMENT,
10
     and any FINAL APPROVAL ORDER and JUDGMENT entered.
11
           22.    The COURT orders the following schedule as set forth in the AGREEMENT:
12
                  a.     No later than five (5) business days after the date of this PRELIMINARY
13
                         APPROVAL ORDER, the SETTLEMENT ADMINISTRATOR shall
14
                         launch the SETTLEMENT WEBSITE.
15
                  b.     No later than ten (10) days after the CLASS REPRESENTATIVES file a
16
                         motion     for   PRELIMINARY         APPROVAL,         the   SETTLEMENT
17
                         ADMINISTRATOR shall serve the notices required to be served pursuant
18
                         to CAFA.
19
                  c.     No later than thirty (30) days after the date of this PRELIMINARY
20
                         APPROVAL         ORDER,     MEF     shall   provide    the   SETTLEMENT
21
                         ADMINISTRATOR with an electronic list or database that includes the
22
                         following information with respect to each FORMER MEMBER from the
23
                         Millennium Central Office Database (or any successor point of sale
24
                         database) as of the date of this PRELIMINARY APPROVAL ORDER:
25
                         (i) first and last name; (ii) last known mailing address; (iii) email address,
26
                         if available; (iv) phone number, if available; (v) a UNIQUE ID CODE;
27
                         (vi) a UNIQUE ID CODE for each membership held by the Former
28
     Case 3:16-cv-06450-MMC Document 103-4 Filed 04/15/19 Page 9 of 13




1
                      Member; (vii) the date the FORMER MEMBER’s MEMBERSHIP was
2
                      terminated, cancelled, suspended, or not renewed; (viii) each date on which
3
                      the FORMER MEMBER paid a monthly MEMBERSHIP fee that was
4
                      higher than the prior month; and (ix) the total amount of FEE INCREASES
5
                      the FORMER MEMBER paid through the date the FORMER MEMBER’S
6
                      MEMBERSHIP was terminated, cancelled, suspended, or not renewed or
7
                      the FORMER MEMBER’s last EFT payment, whichever is later.
8
                 d.   No later than thirty (30) days after entry of this PRELIMINARY
9
                      APPROVAL        ORDER,      MEF     shall   provide    the   SETTLEMENT
10
                      ADMINISTRATOR with an electronic list or database that includes the
11
                      following information with respect to each CURRENT MEMBER from the
12
                      Millennium Central Office Database (or any successor point of sale
13
                      database) as of the date of this PRELIMINARY APPROVAL ORDER:
14
                      (i) first and last name; (ii) last known mailing address; (iii) email address,
15
                      if available; (iv) phone number, if available; (v) UNIQUE ID CODE;
16
                      (vi) UNIQUE ID CODE for each MEMBERSHIP held by the CURRENT
17
                      MEMBER; (vii) each date on which the CURRENT MEMBER paid a
18
                      monthly MEMBERSHIP fee that was higher than the prior month; and
19
                      (viii) the total amount of FEE INCREASES the CURRENT MEMBER
20
                      paid through the date of this PRELIMINARY APPROVAL ORDER .
21
                 e.   No later than thirty-five (35) days before the OBJECTION/EXCLUSION
22
                      DEADLINE, CLASS COUNSEL shall file a motion requesting an
23
                      INCENTIVE FEE AWARD for the CLASS REPRESENTATIVES and a
24
                      FEE AND EXPENSE AWARD.
25
                 f.   No later than forty-five (45) days after entry of this PRELIMINARY
26
                      APPROVAL ORDER, the SETTLEMENT ADMINISTRATOR shall
27
                      complete the initial CLASS NOTICE to all persons shown by the data from
28
     Case 3:16-cv-06450-MMC Document 103-4 Filed 04/15/19 Page 10 of 13




1
                       the Millennium Central Office Database (or any successor point of sale
2
                       database) to be CLASS MEMBERS, via email for those CLASS
3
                       MEMBERS for whom an email address is available and via First Class
4
                       U.S. Mail to all other CLASS MEMBERS.
5
                 g.    All VOUCHER REQUESTS must be submitted online on the
6
                       SETTLEMENT WEBSITE or emailed, faxed, or mailed to the
7
                       SETTLEMENT ADMINISTRATOR postmarked on or before the sixtieth
8
                       (60th) day after completion of initial distribution of the SUMMARY
9
                       NOTICE by email or First Class U.S. Mail to the CLASS.
10
                 h.    All objections must be mailed to CLASS COUNSEL on or before the
11
                       sixtieth (60th) day after completion of the initial distribution of the
12
                       SUMMARY NOTICE by email or First Class U.S. Mail to the CLASS.
13
                 i.    All requests for exclusion must be emailed or mailed by First Class U.S.
14
                       Mail to the SETTLEMENT ADMINISTRATOR postmarked on or before
15
                       the sixtieth (60th) day after initial distribution of the SUMMARY NOTICE
16
                       by email or First Class U.S. Mail to the CLASS.
17
                 j.    No later than fifteen (15) days following the OBJECTION/EXCLUSION
18
                       DEADLINE, the SETTLEMENT ADMINISTRATOR shall provide to
19
                       CLASS COUNSEL and MEF’s COUNSEL a list of CLASS MEMBERS
20
                       who submitted valid and timely exclusion requests.
21
                 k.    No later than fifteen (15) days following the OBJECTION/EXCLUSION
22
                       DEADLINE, CLASS COUNSEL shall file with the COURT and serve
23
                       upon MEF’s COUNSEL any written objections received from CLASS
24
                       MEMBERS.
25
                 l.    No later than fifteen (15) days following the OBJECTION/EXCLUSION
26
                       DEADLINE, the SETTLEMENT ADMINISTRATOR shall provide
27
                       CLASS COUNSEL and MEF’s COUNSEL with a Declaration of
28
     Case 3:16-cv-06450-MMC Document 103-4 Filed 04/15/19 Page 11 of 13




1
                           Compliance to be filed with the COURT in connection with the FINAL
2
                           APPROVAL motion.
3
                    m.     No      later     than    forty-five     (45)     days     following   the
4
                           OBJECTION/EXCLUSION DEADLINE, CLASS COUNSEL shall file
5
                           the CLASS REPRESENTATIVES’ Motion for FINAL APPROVAL.
6
                    n.     Any written opposition to the CLASS REPRESENTATIVES’ Motion for
7
                           FINAL APPROVAL shall be filed within twenty (20) days of the filing of
8
                           the CLASS REPRESENTATIVES’ Motion for FINAL APPROVAL and
9
                           any reply in support of the CLASS REPRESENTATIVES’ Motion for
10
                           FINAL APPROVAL shall be filed within twenty (20) days of the filing of
11
                           any opposition.
12
                    o.     Any written opposition to any request for a FEE AND EXPENSE
13
                           AWARD and/or INCENTIVE AWARD shall be filed within twenty (20)
14
                           days of the filing of any request for a FEE AND EXPENSE AWARD
15
                           and/or INCENTIVE AWARD and any reply in support of any request for a
16
                           FEE AND EXPENSE AWARD and/or INCENTIVE AWARD shall be
17
                           filed within twenty (20) days of the filing of any opposition.
18
             23.    A FINAL APPROVAL Hearing shall be held before this COURT on
19
      __________________, 2019, at ___ a.m./p.m. at the United States District Court for the Northern
20
      District of California, San Francisco Courthouse, Courtroom 7 – 19th Floor, 450 Golden Gate
21
      Avenue, San Francisco, CA 94102, to determine all necessary matters concerning the
22
      AGREEMENT, including whether the proposed SETTLEMENT is fair, adequate, and
23
      reasonable, whether this COURT should grant FINAL APPROVAL, whether there should be any
24
      FEE AND EXPENSE AWARD and/or INCENTIVE AWARD, and the amounts of any such
25
      awards.
26
             24.    Any objecting CLASS MEMBER may appear, in person or by counsel, at the
27
      FINAL APPROVAL HEARING to show cause why the SETTLEMENT and the AGREEMENT
28
     Case 3:16-cv-06450-MMC Document 103-4 Filed 04/15/19 Page 12 of 13




1
      should not be approved as fair, adequate, and reasonable, or to object to any request for a FEE
2
      AND EXPENSE AWARD and/or INCENTIVE AWARD. To appear in person or by counsel,
3
      the objecting CLASS MEMBER must file with the COURT and serve upon all counsel
4
      designated in the CLASS NOTICE, a Notice of Intention to Appear on or before the fourteenth
5
      (14th) day prior to the FINAL APPROVAL HEARING. The Notice of Intention to Appear must
6
      include the required information in accordance with the AGREEMENT, the CLASS NOTICE,
7
      and the SETTLEMENT WEBSITE.
8
             25.       Any CLASS MEMBER who fails to timely submit a proper Notice of Intention to
9
      Appear will not be heard during the FINAL APPROVAL HEARING.
10
             26.       Pursuant to Federal Rule of Civil Procedure 54(b), the COURT may vacate or
11
      revise non-final orders when it is consonant with equity to do so. In re Cathode Ray Tube (CRT)
12
      Antitrust Litig., No. 14-CV-2058 JST, 2017 WL 2481782, at *5 (N.D. Cal. June 8, 2017) (“Courts
13
      in this circuit have frequently vacated non-final orders in furtherance of settlements.”). The
14
      COURT finds that vacatur of the Order Denying Defendant’s Motion for Judgment on the
15
      Pleadings or, Alternatively to Strike Class Allegations; Granting in Part and Denying in Part
16
      Plaintiffs’ Motion to Strike Affirmative Defenses entered on April 5, 2017 [Doc. 49] and the
17
      Order Denying Defendant’s Motion for Certification of Order for Interlocutory Appeal and
18
      Motion to Stay; Vacating Hearing entered on May 17, 2017 [Doc. 68] (collectively, the “MJOP
19
      Order”) in the ACTION, solely for purposes of approval of this SETTLEMENT, is “consonant
20
      with   equity”    as vacatur will    better   serve   the   CLASS   MEMBERS, the CLASS
21
      REPRESENTATIVES, the public, and allow the SETTLEMENT to proceed. Accordingly, the
22
      MJOP Order is hereby vacated in its entirety subject to the terms of the AGREEMENT.
23
             27.       Nothing in this PRELIMINARY APPROVAL ORDER is, or may be construed as,
24
      an admission or concession on any point of fact or law by or against the CLASS
25
      REPRESENTATIVES or MEF.
26

27
28
     Case 3:16-cv-06450-MMC Document 103-4 Filed 04/15/19 Page 13 of 13




1
             28.    CLASS COUNSEL, MEF, and the SETTLEMENT ADMINISTRATOR are
2
      directed to carry out their obligations under the AGREEMENT.
3
      IT IS SO ORDERED
4

5     DATED: _____, 2019
                                                Hon. Maxine M. Chesney
6                                               JUDGE OF THE UNITED STATES
7                                               DISTRICT COURT

8

9
10

11

12
13

14

15
16

17

18
19

20

21
22

23

24
25

26

27
28
